     Case 3:19-cv-03016-X Document 8 Filed 01/21/20              Page 1 of 4 PageID 60



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ACKERMAN MCQUEEN, INC.,                          §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                 §
GRANT STINCHFIELD,                               §   CIVIL ACTION NO. 3:19-CV-03016-X
                                                 §
       Defendant.                                §
                                                 §
                                                 §
                                                 §
                                                 §
                                                 §
                                                 §

                         JOINT REPORT REGARDING RULE 26(F)
                    CONFERENCE AND PROPOSED DISCOVERY PLAN

       Plaintiff, Ackerman McQueen, Inc. (“Plaintiff”), and Defendant, Grant Stinchfield

(“Defendant”), file this report regarding their Fed. R. Civ. P. 26(f) conference and proposed

discovery plan.

       The attorneys of record for the parties conferred on January 10, 2020. The attorneys

considered the nature and basis of their claims and defenses and the possibilities for promptly

settling or resolving the case, made arrangements for the disclosures required by Rule 26(a)(1),

discussed issues about preserving discoverable information, and developed a proposed discovery

plan. The parties’ views and proposals are as follows:

A.     Changes in the timing, form, or requirements for disclosures under Rule 26(a).

       The parties will exchange initial disclosures under Rule 26(a)(1) on or before January 31,

2019 (i.e., within 21 days after their Rule 26(f) conference).
     Case 3:19-cv-03016-X Document 8 Filed 01/21/20                   Page 2 of 4 PageID 61




B.        The subjects on which discovery may be needed, when discovery should be
          completed, and whether discovery should be conducted in phases or limited to or
          focused upon particular issues.

          Although it is difficult to provide a fully comprehensive list of the subjects for discovery

at this early stage, the subjects of Plaintiff’s initial written discovery requests will include

communications concerning the content of Defendant’s affidavit that forms the basis of this

action, drafts and prior versions of the affidavit, the factual bases for certain statements in the

affidavit, and information relied upon by Defendant in preparing and signing the affidavit. The

subjects of Defendants’ initial written discovery requests will include matters which affect the

reputation of Plaintiff, its alleged loss of business, its efforts at philanthropy (if any), its

treatment of its employees, its treatment of its former employees, its standing with its former

clients, the opinions of its competitors, and its relationship with it’s current clients. As such,

Defendant will seek, inter Alia, communications concerning complaints between Plaintiff and

former clients, customers, employees, former employees and vendors; communications

concerning NRA TV viewership analytics; presentations concerning NRA TV viewership; and

information relied upon by Plaintiff in alleging Defendant’s affidavit was defamatory.

          The parties believe that discovery can be completed by September 30, 2020, and that it is

not necessary for discovery to be conducted in phases or limited to or focused upon particular

issues.

C.        Any issues about the disclosure, discovery, or preservation of electronically stored
          information, including the form or forms in which it should be produced.

           The parties do not anticipate any significant issues arising with respect to the disclosure,

discovery, or preservation of electronically stored information (“ESI”). Litigation holds have
     Case 3:19-cv-03016-X Document 8 Filed 01/21/20                Page 3 of 4 PageID 62



been put in place. The parties will make productions in native format. The parties agree to meet

and confer in the event that another production format is necessary. The parties do not believe an

ESI protocol is required in this matter given the amount of documents the parties currently

believe will be requested and exchanged.



D.     Any issues about claims of privilege or of protection as trial-preparation material,
       including—if the parties agree on a procedure to assert such claims after
       production—whether they will be asking the Court to include their agreement in an
       order.

       The parties anticipate that some documents responsive to discovery requests will contain

information that is covered by the attorney-client privilege and/or work product doctrine that will

need to be redacted. The parties will promptly exchange privilege logs. In the event there is an

issue with regard to redacted information, the parties will meet and confer and then proceed in

accordance with the Federal Rules of Civil Procedure.

E.      What changes, if any, should be made in the limitations on discovery imposed under
       the Federal rules or by local rule, and what other limitations should be imposed.

       The parties do not believe that the written report contemplated by Fed. R. Civ. P. 26(a)(2)

should be required in this action; provided, however, that all other requirements of Rule 26(a)

should apply with respect to the disclosure of expert testimony.

F.      Any other orders that should be entered by the Court under Rule 26(c) or Rule
       16(b) and (c):

       None at this time. Plaintiff believes that a protective order may be necessary with respect

to the confidentiality of a limited class of documents. Defendant has indicated that it will likely

oppose such an order.
    Case 3:19-cv-03016-X Document 8 Filed 01/21/20     Page 4 of 4 PageID 63




January 21, 2020                   Respectfully submitted,

                                   /s/ Brian Vanderwoude
                                   Jay J. Madrid, Esq.
                                   Texas Bar No. 12802000
                                   madrid.jay@dorsey.com
                                   G. Michael Gruber, Esq.
                                   Texas Bar No. 08555400
                                   gruber.mike@dorsey.com
                                   J. Brian Vanderwoude, Esq.
                                   Texas Bar No. 24047558
                                   vanderwoude.brian@dorsey.com
                                   Brian E. Mason, Esq.
                                   Texas Bar No. 24079906
                                   mason.brian@dorsey.com

                                   DORSEY & WHITNEY LLP
                                   300 Crescent Court, Suite 400
                                   Dallas, Texas 75201
                                   (214) 981-9900 Phone
                                   (214) 981-9901 Facsimile

                                   ATTORNEYS FOR PLAINTIFF
                                   ACKERMAN MCQUEEN, INC.

                                   and

                                   Respectfully submitted,

                                   BREWER STOREFRONT, PLLC

                                    /s/ Ian Shaw
                                   Ian Shaw
                                   State Bar No.24117041
                                   ins@brewerattorneys.com
                                   1717 Main Street, Suite 5900
                                   Dallas, Texas 75201
                                   Telephone: (214) 653-4000
                                   Facsimile: (214) 653-1015

                                   COUNSEL FOR DEFENDANT GRANT
                                   STINCHFIELD
